Citation Nr: 1116019	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for residuals of a neck injury.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The issue of service connection for residuals of a neck injury was originally presented to the Board in June 2010, at which time it was remanded for additional development, specifically another VA examination.  

The Veteran requested a videoconference hearing, which was scheduled for May 2010.  The Veteran failed to appear and did not provide a reason for his failure to appear.  The request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 . 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that while swimming in July 1959 he dived into the water and hit his head and neck causing temporary paralysis in his arms.  He also asserts that, after being sworn to secrecy, he was treated at the nearest hospital at Ramstein Airforce Base.  An eyewitness statement supporting this contention was provided in November 2004.  

Service records from 1958 to 1961 do not show specific treatment or findings of any neck or cervical spine injury.  A treatment record from June 1960 noted the Veteran had fallen down some stairs and complained of an upper back injury; however, X-rays images of the cervical spine were completely negative, and there were no additional complaints regarding the neck.  No neck problem was noted at separation in 1961.  

Recent treatment records since 2004 noted cervical radiculopathy, spondylosis or disc disease.  Radiology revealed prominent bone spurs, mid and low cervical spine, with prominent degenerative facet changes bilaterally at multiple cervical levels.  The Veteran was prescribed Etodolac for his neck pain in February 2005. 

In a November 2006 VA examination, the Veteran again indicated that he injured his neck in 1959 when swimming in a lake in Germany.  He explained that he dived into approximately three feet of water and hit his head and neck, feeling crunching and severe pain, and becoming unable to move his arms.  He reported that he was taken to the Air Force Base, and recalled multiple medical personnel telling him that there was nothing that they were able to do; however, one individual reportedly offered to treat him with a chiropractic manipulation as long as he did not tell anyone about it.  After such maneuvers, the Veteran indicated, he was able to again feel his arms.  He explained that he continued to complain of back pain while in service, and was at one point given orthotics.  He reported pain as a seven on a scale of one to ten, locking, fatigue, and lack of endurance.  He also reported weakness, stiffness, and redness, while denying instability.  He explained that he had seen a chiropractor approximately fifteen times in the last fifty years for his cervical spine, and had undergone treatments that included use of an inversion board, a pool, and a spa.  

The impression was of multilevel degenerative disc and degenerative joint changes, with a predominant feature of osteoarthritis of the apophyseal joints throughout the cervical levels.  The examiner indicated that the neck injury was not related to the in-service fall down stairs, because the Veteran could not recall residual spine pain.  The examiner considered whether the claimed neck injury was related to the diving incident, and noted that there was a lack of medical attention to connect the injury with the current condition, and there was no documentation of such an injury in the service treatment records.  The examiner indicated that due to a lack of objective evidence linking the current neck disability to the claimed diving injury, she could not opine as to the etiology of the condition without resorting to speculation.  

In June 2010, the Board acknowledged that some type of injury may have occurred; however, the extent of that injury was unclear.  The Board found the VA examiner's report, which concluded that an opinion as to the etiology of the condition could not be reached without resorting to speculation did not adequately show all procurable and assembled data was fully considered, and remanded the claim for a VA examination.  The Veteran, however, failed to appear for a VA examination scheduled in December 2010.  The February 2011 supplemental statement of the case notified the Veteran that his claim remained denied, in part based on his failure to report for the scheduled examination.  

There appear to be outstanding chiropractic and treatment records pertaining to the Veteran's neck disability, which are not of record.  The Board finds that there is a reasonable possibility that the chiropractic and treatment records of the claimed disability over the last fifty years could help to substantiate the Veteran's claim; thus, these records should be associated with the claims file, and remand is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

Furthermore, if these records are associated with the claims folder, then they could provide corroboration of the Veteran's reported continuous symptomatology since service that the VA examiner earlier found was missing.  Thus, in the event that such chiropractic or other treatment records regarding the Veteran's neck disability are associated with the claims folder, then the Veteran will be afforded the opportunity to have another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any records concerning chiropractic or other treatment for his neck disability.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  If outstanding treatment records for the Veteran's neck disability are obtained, then re-schedule the Veteran for a VA examination.  The examiner should determine the nature, extent and etiology of the Veteran's neck disability.  The examiner should note the Board acknowledges that some type of injury may have occurred, the extent of which is unclear.  The examiner should provide an opinion as to whether it is at least as likely as not that any current neck disability was incurred in service.  The Veteran's claims files must be made available to the examiner.  The rationale for all opinions expressed should be explained.  In addition, if the examiner cannot provide an opinion without resort to speculation, the rationale must be provided for that statement. 

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending appeal in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


